Citation Nr: 0007500
Decision Date: 01/27/00	Archive Date: 09/08/00

DOCKET NO. 94-02 617               DATE JAN 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to an increased (compensable) rating for malaria.

2. Whether a rating decision dated in July 1947 which reduced the
disability rating for malaria from 10 percent to noncompensable
contains clear and unmistakable error.

3. Entitlement to a total disability rating due to individual
unemployability (TDIU).

4. Entitlement to service connection for a psychiatric disability
secondary to malaria.

REPRESENTATION 

Appellant represented by: James W. Stanley, Jr., Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel

INTRODUCTION

The appellant had active duty service from November 1942 to
December 1945. The matter of entitlement to a compensable
evaluation for malaria was previously decided by the Board of
Veterans' Appeals (Board) in a decision dated in March 1996; that
decision was vacated and remanded to the Board. By means of an
order dated in April 1998, the Board remanded this issue to the
Department of Veterans Affairs (VA) Regional Office (RO) in No.
Little Rock, Arkansas, for further development. Subsequent to the
Board's remand, the additional issues listed on the title page were
developed for appellate review.

The claims for service connection for a psychiatric disability and
a TDIU rating are the subject of the remand portion of this
decision.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the claim
have been gathered.

2. The appellant has not suffered from active malaria or relapse
since 1946; he does not suffer from residuals of malaria.

- 2 -

3. By means of an April 1947 rating decision, the RO proposed to
reduce the appellant's 10 percent rating for malaria; he was
notified of that proposal and advised of the evidence necessary to
establish his right to continue to receive a 10 percent rating.

4. The evidence requested by the RO to support the 10 percent
evaluation was not submitted by the appellant; a July 1947 rating
decision confirmed the proposed reduction and the appellant's
disability rating for malaria was reduced to noncompensable. That
decision is final.

5. The allegations of error with the July 1947 decision to reduce
are that the appellant was not properly notified of the evidence
necessary to continue his 10 percent rating, that there was no
basis for the reduction, and that there is no rating action
reducing the disability rating; none of these allegations of error
are true or valid.

CONCLUSIONS OF LAW

1. The criteria for an increased rating for malaria have not been
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic
Code 6304 (1996 & 1998).

2. A valid claim for CUE has not been presented. 38 U.S.C.A. 5107
(West 1991); 38 C.F.R. 3.105(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating for malaria

The appellant contends that he has suffered from symptoms
associated with malaria, to include dizziness, low grade fever, and
black out spells, since his separation from service. He reports
that he continues to suffer from such symptoms and that his doctor
(Dr. Smith) has advised him that his black out spells are due to
his malaria.

- 3 -

(See May 1999 hearing transcript, p. 13.) He has submitted medical
articles pertaining to malaria in support of his proposition that
his symptoms are due to malaria. These documents note, among
others, the signs and symptoms of malaria, which include fever and
anemia. He reports that although he has had recurrences of the
malaria throughout the years, he has not sought medical treatment.
Rather, he has self-medicated.

The pertinent medical evidence of record include a report of a VA
examination, dated in August 1992, which indicates that the
appellant reported that he first contracted malaria in service and
that he was last treated for malaria in 1946. He reported no
further treatment for malaria since 1946. He felt that he had
malaria chronically because he became dizzy and had a fever on
occasion. His weight was stable and he was not having pulmonary,
cardiac, or gastrointestinal complaints. Cardiovascular and
respiratory examination revealed no abnormalities. On examination
of the digestive system, there was no evidence of
hepatosplenomegaly found. The diagnosis was reported as follows:
"[m]alaria, treated in 1944, retreated in 1946, without clinical
evidence of malaria at this time."

Private treatment records include a treatment note dated in April
1992 which indicates that the appellant reported a long history of
low grade fever. He also reported a history of malaria while in
service. The impression was upper respiratory infection and a
somewhat illegible diagnosis which appears to be "malaria old." A
subsequent follow-up note dated in April 1992 indicates that he
continued to have an elevated temperature and the impression
included fever of undetermined origin and old malaria (again, it is
unclear whether the examiner has written malaria as the document is
somewhat illegible).

A private treatment note dated in July 1993 indicates that the
appellant was seen for his complaints of syncopal episodes which he
has had for many years. "He dwells on the possibility of it being
due to his Malaria which he had in the military in 1945. He
apparently is in an effort to make things service connected but I
[the physician] have difficulty seeing that from what history that
I do have." Additional laboratory testing was ordered, none of
which noted any evidence of malaria.

- 4 -

It appears that the appellant was subsequently referred to an
oncologist/hematologist for hematologic evaluation. Treatment
records from the oncologist/hematologist include a treatment note
dated in August 1993 which indicates that he had been experiencing
some dizziness/weakness episodes for some 40 years. He reported
being hospitalized for malaria in 1944 and 1945. The examiner noted
that the appellant's physical examination was quite suggestive of
B-12 deficiency and further laboratory testing was to be
accomplished. A follow-up treatment record, dated in September
1993, notes, in essence, that laboratory testing confirmed B-12
deficiency and that he was having an excellent response to
treatment for this condition.

A report of a VA examination, dated in December 1998, indicates
that the examiner reviewed the claims folder and the Board's remand
order. The report indicates that when the appellant was asked how
the malaria he contracted in service bothered him now he stated
that he became weak, nearly passing out, that he became dizzy, and
that he had a low grade fever at times. He stated that he saw Dr.
Smith four years earlier, that various diagnostic tests were
accomplished which did not show anything that could account for his
symptoms, and that Dr. Smith stated that his symptoms could
possibly be related to the malaria. He indicated that he had never
had liver disease as far as he knew. He had never been told that
hi,; spleen was enlarged. He was not anemic and his weight was
stable. He was not complaining of chills, fever, or night sweats.
The examiner's impression, after physical examination, was malaria,
initially diagnosed in 1944, treated with Atropine, without
documented recurrence or treatment since 1946. The examiner
commented that the appellant had no residuals of malaria at the
time; his complaints of nearly passing out, dizziness, and low
grade fever were not in any way pathognomic of the problem of
malaria. The examiner noted that the appellant had never been
troubled with liver or spleen condition and that he had not be
jaundiced.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Where there is a
question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability more closely
approximates the criteria

- 5 -

required for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7. When, after careful consideration of all
procurable and assembled data, a reasonable doubt arises regarding
the degree of disability, such doubt will be resolved in favor of
the claimant. 38 C.F.R. 4.3.

The severity of the appellant's malaria can be ascertained by
application of the standards set forth in VA's Schedule for Rating
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (DC) 6304. The
Board notes that while this claim was pending, the criteria under
DC 6304 were amended. Where law or regulation changes after a claim
has been filed or reopened, but before administrative or judicial
process has been completed, the version most favorable to the
veteran is applicable, unless otherwise provided by Congress.
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). Thus, the Board
must determine whether an increased rating is warranted under
either the old or the new criteria.

Under the old criteria under DC 6304, a compensable evaluation was
assigned if the malaria was recently active with one relapse in the
past year, or, in old cases with moderate disability. 38 C.F.R.
Part IV, DC 6304 (1996). Under the new criteria under DC 6304, a
100 percent evaluation is assigned when there is an active disease
process. Thereafter, the residuals are to be rated under the
appropriate system, such as liver damage.

In this case, it is clear from the medical evidence of record that
there has been no active disease process since 1946. The medical
evidence of record does not indicate any relapses since 1946 or
residuals of malaria either. Although the appellant has reported
that Dr. Smith advised him that his symptoms were associated with
the malaria, a review of Dr. Smith's, as well as all other medical
records, indicates that these symptoms are not associated with the
malaria. The Board notes the appellant's belief that his symptoms
of dizziness and fever, among others, are associated with malaria.
However, he is not competent to render such medical opinion. See
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). The medical records
specifically indicate that there are in fact no residuals.
Therefore, the Board must deny this claim.

6 - 

II. CUE

It is asserted that CUE was committed in a rating decision in April
1947 because the RO failed to provide notice to the appellant
before reducing his 10 percent rating to noncompensable, as
required under DC 6304; therefore, the appellant could not respond.
It is also asserted that there was no basis for the reduction of
the disability rating, that there is no rating decision of record,
and that because of this, the RO could not conclude that the 1947
decision was proper.

The record indicates that by means of a rating decision dated in
June 1946, the appellant was awarded service connection for
malaria, effective from December 1945. Evidence of record included
the appellant's service medical records which showed that he
contracted and was treated for malaria during service. The record
also includes an affidavit from the appellant's father, dated in
may 1946, which states that since his discharge from service, the
appellant had had a bad color, fever blisters, chills, and fever.
An affidavit from Mrs. H.E.H. reports essentially the same symptoms
for the appellant. Also of record were hospital records which
indicate that in May 1946, he was hospitalized for his malaria. His
diagnosis was "[m]alaria, old, vivax, 31 May 46 positive, southwest
Pacific, improved." A medical notation dated June 5, 1946,
indicates that his therapy was completed and that malarial smear
was negative for vivax. Laboratory examination reports (two) dated
in December 1946 indicate that no malaria was found.

In April 1947, the RO sent the appellant a letter advising him that
since no evidence had been submitted within the past twelve months
substantiating a relapse or recurrence of malaria, there is no
authority under the existing law and regulations, including Public
Law 458, 79th Congress, to continue the disability compensation. It
was proposed that his rating be reduced from 10 percent to
noncompensable. The RO also advised that the proposed reduction
would not be made effective until 60 days from the date of the
letter and that unless during this time-period, the appellant
submitted evidence to show that the pro.posed reduction was
unwarranted, compensation would be discontinued. The RO advised
that evidence sufficient to establish the right to a continuation
of the disability rating for malaria must consist of an affidavit
by a physician who had recently examined or

- 7 -

treated him, setting out sufficient findings to establish a
clinical recurrence or relapse of malaria within the past year,
giving the date of attack and including any tests that were made
relative to malaria.

The appellant subsequently submitted a questionnaire in which he
alleged that he had had 7 relapses of malaria during the past year.
A rating decision, dated in July 1947, notes the questionnaire
submitted by the appellant and advises that since there has been no
medical confirmation of malaria within the past year, the April
1947 rating was confirmed. The appellant was notified of this
decision, as well as his appellate rights, by means of a July 1947
letter.

To establish a valid claim of clear and unmistakable error (CUE),
a claimant must show that either the correct facts, as they were
known at the time, were not before the adjudicator or the statutory
or regulatory provisions extant at the time were incorrectly
applied. See Luallen v. Brown, 8 Vet.App. 92, 94 (1995). There must
be the "kind of error ... that if true, would be CUE on its face."
Luallen at 95, (quoting Fugo v. Brown, 6 Vet.App. 40, 44 (1993)).

Under 38 C.F.R. 3.105(a), previous determinations which are final
and binding will be accepted as correct in the absence of CUE. The
United States Court of Veterans Appeals (Court) has propounded the
following three-pronged test to determine whether CUE is present in
a prior determination: "(1) '[e]ither the correct facts, as they
were known at the time, were not before the adjudicator (i.e., more
than a simple disagreement as to how the facts were weighed or
evaluated) or the statutory or regulatory provisions extant at the
time were incorrectly applied,' (2) the error must be 'undebatable'
and of the sort 'which, had it not been made, would have manifestly
changed the outcome at the time it was made,' and (3) a
determination that there was CUE must be based on the record and
law that existed at the time of the prior adjudication in
question." Damrel v. Brown, 6 Vet.App. 242, 245 (1994), (quoting
Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)).

The Court has indicated, further, that the undebatable error
contemplated is such that it can be said that reasonable minds
could only conclude that the original

- 8 -

decision was fatally flawed. Marlow v. Brown, 5 Vet.App. 146, 149
(1993). It is the kind of error, of fact or of law, that when
called to the attention of later reviewers compels the conclusion,
to which reasonable minds could not differ, that the result would
have been manifestly different but for the error. Fugo v. Brown, 6
Vet.App. 40, 43 (1993). "Errors that would not have changed the
outcome are harmless; by definition, such errors do not give rise
to the need for revising the previous decision." Russell at 313
(1992). The error must be the type of error that, had it not been
made, would have manifestly changed the outcome at the time that it
was made. Allin v. Brown, 6 Vet.App. 207, 210 (1994).

The Board notes that the rating criteria in effect in 1947 indicate
that a 10 percent rating is required when there has been recently
active disease with one relapse in the past year; or old cases with
moderate disability. The regulation also stated that where service
connection is established for malaria, the veteran should be
notified that it is incumbent upon him to furnish evidence as to
the occurrence of relapses and use of quinine, etc. Lay evidence is
acceptable for this purpose, to cover a period up to one year. Over
longer periods, medical confirmation as to the persistence of the
disease is required. Residuals are to be rated under the proper
section of the schedule depending upon the organ or organs
involved. 38 C.F.R., DC 6304 (1945).

Having considered all the pertinent evidence of record, as well as
the applicable laws, the Board finds that a valid CUE claim has not
been submitted. The Board notes the assertion that there is no
rating decision of record. However, as reported above, there is, in
fact, an April 1947 proposal to reduce, and a July 1947 rating
decision reducing the disability rating. As to the assertion that
the appellant was not advised of the requirement to provide medical
documentation and that he was not given the opportunity to submit
medical records, this also is incorrect. He was provided with a
detailed letter in April 1947, advising of the evidence necessary
to continue a compensable evaluation rating. As to the assertion
that there was no basis for the reduction, the record shows that
the medical evidence did not show an active disease or relapse
since June 1946 and the appellant did not submit any medical
evidence to show otherwise. Thus, there was in fact a basis for the
reduction in July 1947. The proposal to reduce the rating, and the
rating reduction

- 9 -

Department of Veterans Affairs Regulation 1009(e) (1947). As there
is no valid error that has been alleged, the claim is denied.

ORDER

Entitlement to a compensable rating for malaria is denied.

A valid claim for clear and unmistakable error in a July 1947
rating decision has not been stated and the appeal is denied.

REMAND

The report of a January 1999 psychiatric examination states that if
the appellant "definitely does not have malaria, then from my
interview and the MMPI, it is possible that his physical problems
that he described is related to a conversion disorder. It bothered
him when he was in the hospital in the service and the doctor said
that he had a temperature of 106 and should be watched closely and
this may have caused him a lot of anxiety as he still remembers him
saying it. The psychiatric diagnosis would be 1. [d]ysthymia[ and]
2. Conversion disorder." The Board finds that clarification of this
statement is necessary prior to further action by the Board. In
particular, the Board finds that this statement appears to indicate
that his psychiatric disability is related to the anxiety he
experienced while he was in service, although, this is not clear
from the statement. Thus, this matter should be remanded for
clarification.

As the issue of entitlement to TDIU depends on the outcome of the
claim for service connection for a psychiatric disability, this
matter is being remanded also.

Accordingly, this case is REMANDED for the following:

- 10-

1. If the physician that examined the appellant in January 1999
(the psychiatric evaluation) is available, the RO should request
clarification as to the onset and etiology of the appellant's
psychiatric disability. The examiner should be asked to specify (1)
whether it is at least as likely as not that the appellant's
current psychiatric disability was first manifested during service,
and, (2) whether it is at least as likely as not that psychiatric
disability was caused by the malaria and treatment rendered
therefor in service. If the physician that examined the appellant
in January 1999 is not available, the appellant should be
rescheduled for a psychiatric evaluation to determine the
diagnosis, onset etiology of his psychiatric disability. The RO
should ensure that the examiner clearly answers the questions
pertaining to the onset and etiology of any diagnosed. psychiatric
disability (i.e. is it at least as likely as not that any diagnosed
psychiatric illness was first manifested in service or was
secondarily caused by malaria). The claimsfile should be provided
to and reviewed by the examiner prior to completion of the
examination report.

2. Once the above development, and any additional development
necessitated by the additional evidence, is accomplished, the RO
should readjudicate the issue of entitlement to service connection
for a psychiatric disability. If the benefit is awarded, the RO
should readjudicate the issue of entitlement to a TDIU rating
ensuring that any necessary development is accomplished.

If the benefits sought on appeal are not granted to the appellant's
satisfaction, following the usual appellate procedures, the case
should be returned to the Board.

- 11 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's, Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

12 - 


